Citation Nr: 1241047	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  08-28 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left elbow disability.

4.  Entitlement to service connection for low back disability.

5.  Entitlement to service connection for left ankle disability.

6.  Entitlement to service connection for left thumb disability.

7.  Entitlement to service connection for right hand disability.

8.  Entitlement to service connection for hemorrhoids.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to April 2007.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  This paperless file contains additional relevant documents, including VA treatment records, which have been reviewed in conjunction with this decision.

The Veteran omitted the issue of entitlement to service connection for hemorrhoids from his substantive appeal.  The RO; however included the issue in a subsequent substantive appeal, and certified it to the Board.  Because it took actions to indicate that an appeal had been perfected; that issue is before the Board.  Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003).

The issue of entitlement to service connection for a left thumb disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had a left knee disability in service and there is post-service continuity of symptomatology demonstrating a nexus between the current left knee disability and the in-service left knee disability.

2.  The Veteran had a right knee disability in service and there is post-service continuity of symptomatology demonstrating a nexus between the current right knee disability and the in-service right knee disability.

3.  The Veteran had a left elbow disability in service and there is post-service continuity of symptomatology demonstrating a nexus between the current left elbow disability and the in-service left elbow disability.

4.  The Veteran had a low back disability in service and there is post-service continuity of symptomatology demonstrating a nexus between the current low back disability and the in-service low back disability.

5.  The Veteran had a left ankle disability in service and there is post-service continuity of symptomatology demonstrating a nexus between the current left ankle disability and the in-service left ankle disability.

6.  The Veteran had right wrist symptoms in service with a suspected fracture and has current residuals of that injury.

7.  The Veteran has current warts that have been associated with hemorrhoids and had their onset in service.


CONCLUSIONS OF LAW

1.  A left knee disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  A right knee disability was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  A left elbow disability was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  A low back disability was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

5.  A left ankle disability was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

6.  A right wrist disability, claimed as residuals of a right wrist fracture, was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

7.  Warts as a residual of hemorrhoids, was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In this decision, the Board awards service connection for bilateral knee, left elbow, low back, left ankle, right hand disabilities and warts associated with hemorrhoids; which represents a complete grant with regard to the issues decided.  As such, no further notice or assistance is required to assist the Veteran in substantiating these claims.


Service Connection - Generally

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the July 2007 medical examiner diagnosed knee strain, elbow sprain, lumbago, left ankle sprain, residuals of a right hand fracture, and warts associated with hemorrhoids.  The record, thus demonstrates these current disabilities.

The Veteran has reported that symptoms of these disabilities began in service.  See e.g., May 2010 VA treatment records.  

The Veteran's service treatment records note the Veteran's complaints of joint pain at the time of separation, but no diagnosis or specific findings were reported.  The service treatment records do document complaints related to the right knee and wrist, and that there was a suspicion of a scaphoid fracture.  The Veteran filed his claim for these conditions immediately prior to his separation from active duty service.  Post-service private treatment records show that the Veteran injured his back and received emergency treatment in April 2007.  At that time he reported symptoms beginning in service.  He is competent to report observable symptoms of joint disabilities, such as knee strain, elbow sprain, lumbago, left ankle sprain and right hand as well as symptoms of hemorrhoids or warts.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board finds his reports to be credible.

Thus continuity of symptomatology is established for bilateral knee strain, left elbow sprain, lumbago, left ankle sprain, residuals of a right wrist or hand injury and warts associated with hemorrhoids, and the benefits sought on appeal are accordingly granted.

The Board also notes that the Veteran filed a Worker's Compensation claim for the back injury sustained at work shortly after his separation from service.  As continuity of symptomatology has been shown prior to that date, this intervening injury does not prevent service connection for the Veteran's back disability.

The VA examiner provided opinions that the disabilities were less likely than not associated with service, but the examiner based this opinion on the absence of limitations in the Veteran's day to day activities.  This could be construed as a finding that the Veteran did not have a current disability, however, earlier in the examination report the examiner diagnosed current disabilities; and as just noted the Veteran has reported ongoing symptoms.  In addition, the examiner apparently found current anal warts.  Hence, the opinion is of little probative value.

The most probative evidence supports a finding that the current knee, left elbow, low back, and right wrist (claimed as right hand) disabilities and warts associated with hemorrhoids began in service.  Accordingly, the claims for service connection for those disabilities are granted.













							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for left knee disability, strain, is granted.

Service connection for right knee disability, strain, is granted.

Service connection for left elbow disability, sprain, is granted.

Service connection for a low back disability, lumbago and strain, is granted.

Service connection for left ankle disability, sprain is granted.

Service connection for a right wrist disability, residuals of fracture, claimed as a right hand disability, is granted.

Service connection for warts associated with hemorrhoids is granted.


REMAND

 "[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As alluded to above, the July 2007 VA examination was not clear as to whether the examiner found current disabilities.  The examination included a diagnosis of status post left thumb dislocation, but it indicated that the thumb was normal on examination, and the Veteran has not clearly reported whether there has been any post-service symptomatology.

Thus, a remand is required to afford the Veteran new VA examinations that clarifies whether he has a current left thumb disability and, if so, whether this disability or disabilities is related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he has a current left thumb disability and, if so, whether any current left thumb or right hand disability is related to service.

The examiner should review the claims folder and any relevant records in Virtual VA.

The examiner should opine as to whether any current left thumb disabilities are related to a disease or injury in service, including the left thumb dislocation.

The examiner should provide reasons for the opinion.

The examiner should consider the Veteran's reports, including reports of a continuity of symptoms.  If the Veteran's reports are rejected, the examiner must provide reasons for doing so.  The absence of supporting evidence in treatment records is not sufficient reasons, by itself, for rejecting the Veteran's reports.

If the examiner cannot respond without resorting to speculation, he or she should explain why a response cannot be provided, and whether there is additional evidence that would permit the needed opinion to be provided.

2.  If any benefits sought on appeal remain denied, the AOJ should issue a supplemental statement of the case.  Then the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


